Title: From George Washington to Patrick Henry, 19 April 1778
From: Washington, George
To: Henry, Patrick



Dear Sir
Head Quarters Valley Forge 19th April 1778

I have the honor of yours of the 1st inst. informing me of the appointment of Mr Hawkins to the Office of purchasing Commissary in

the State of Virginia. I have heard so good an account of his Character that I hope the most salutary effects will ensue. I hold myself infinitely obliged to the Legislature for the ready attention which they paid to my representation of the wants of the Army and to you, for the strenuous manner in which you have recommended to the people, an observance of my request for fattening Cattle.
Congress have just made a change in the Commissary Generals department by the appointment of Mr Jeremiah Wadsworth of Connecticut in the room of Mr Buchanan. Mr Wadsworth is a man of most extensive influence in the Eastern States, has a thorough knowledge of the Resources of those States, and possesses that most useful quality of great activity and address in Business—I shall take the first opportunity of acquainting him with your appointment of Mr Hawkins that he may cooperate with him.
I have consulted Mr Blaine the purchasing Commissary in this district upon the Subject of your letter He advises that no Cattle be immediately sent forward but those fit for present use, or in tolerable good order, as he observes that it is almost impossible to fatten poor Cattle in any reasonable time after being drove a great distance. Such as are purchased in a part of the Country which does not afford pasture must of necessity be drove on, but those that the purchasers can provide for had better be kept thro’ the summer and drove on in or about Septemr when there is plenty of Grass upon the Road. Mr Blaine recommends two Routs for the poor Cattle. The upper by Winchester, Red House, Watkins’s ferry, and Carlisle. Mr James Smith near Carlisle will provide for them. The other across Potowmack and thro’ Frederick Town. Mr George Murdoch of Frederick Town will provide pasture for those brought that way. But he begs Mr Hawkins may be pressed to send forward the Beef Cattle as expeditiously as possible.
If the Money to pay the additional Bounty to the reinlisted Men comes to my hands it shall be properly disposed of. I have the Honor to be with the greatest Regard and Esteem Dear Sir Yr most obt Servt.
